Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the RCE filed on 09/24/2021.
3.	Status of Claims: Claims 1-22 are pending in this Office Action.
4.         Claims 1, 10 and 15 are independent claims.
5.	Claims 1, 10, 14 and 15 have been amended.
6.	This action is made Non-Final.

Continued Examination under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.        Claims 1-3 and 5-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaps et al (US 20170262697 A1) hereinafter as Kaps.

12.	Regarding claim 1 (Currently amended), Kaps teaches an action recognition and analytics method comprising: 
receiving one or more sensor streams including one or more video frame streams (
Figs 1 & 1B, [0019], [0163], receiving sensor streams data including video frame streams during the event video capture on-the-fly, see more particularly 
[0203], “The sensors may be commanded to collect data at specific time intervals.  At each interval, data is read from the various MEMs devices, and stored in the ring buffer.  A set of values read from the MEMs sensors is considered a FRAME of data.”); 

determining in real time by artificial intelligence (
[0004], “enables intelligent synchronization and transfer of curated event videos, i.e., generally concise event videos, synchronized with motion data from motion capture sensor(s) coupled with a user or piece of equipment.”
Fig 1B, [0022], [0054], “Many methods may be applied to the data to discover new patterns (cycle, event, indication) including statistical analysis, neural networks and artificial intelligence for example.”, 
[0023], “Video and other media describing an event (indication) may be obtained from a server, such as a social media site.  Enables near real-time alteration of camera parameters during an event determined by the motion capture sensor, and alteration of playback parameters and special effects for synchronized event videos.” [0062], real time capture. [0194], [0284], “In addition, the video or other media such as text, audio or image data, may be trimmed automatically on the various computers in the system in real-time in post processing to discard non-event related video.”

 one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters for a corresponding instance of a subject associated with a current cycle in the one or more video frame streams (
 [0054], [0060], “one or more motion capture data sequences”, 
[0079], “the server or computer may be configured to synchronize said video and said event data (indication), or said motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in said video or both (cycle), that is most closely associated with said event start time or said event stop time or both... If the video camera is recording video at 30 frames per second, the video frame corresponding to an event detection on the embedded sensor can only be determined within 3 frames based on the synchronized timestamps alone.”
[0088], “a particular video frame showing a contact with a ball (subject) may be aligned with a particular data frame from motion data showing a shock in an accelerometer; these frames can then be used effectively as key frames, to synchronize the motion data and the video data. The combined video data and motion data forms a synchronized event video with an integrated record of an event”
[0090], “the computer may obtain or create a sequence of synchronized event videos (cycle, sequence)... the computer may obtain a metric (parameter) and display the value of this metric for each event.” 
[0099], [0102], “a computer may use image analysis of a video to generate a metric (parameter) from an object (subject) within the video.  This metric may for instance measure some aspect of the motion of the object.  Such metrics derived from image analysis may be used in addition to or in conjunction with metrics obtained from motion analysis of data from motion sensors.”, 
Fig 20, [0144],
[0203], “A FRAME of data is also associated with a time interval.  Therefore frames are also associated with a time element based on the capture rate from the sensors.  For example, if each Frame is filled at 2 ms intervals, then 1000 FRAMES would contain 2000 ms of data (2 seconds).”
[0229], “the event video may utilize frames from different cameras to generate a BULLET TIME.RTM.”
[0249], “a computer may request video corresponding to an event timeframe (indication of a subject cycle) from multiple cameras that captured video during this timeframe.  Each of these videos may be synchronized with the event data and the motion analysis data as described above for the synchronization of a single video.”
[0297], “Data from inertial sensor 111 is analyzed by event analysis and tagging system 3150 to determine the time interval of interest for the hit event (indication of a cycle).  This analysis indicates that only the video frames 3410a, 3410b, and 3410c are of interest, and that other frames such as frame 3411 should be discarded 3402.”
[0304], “Frames 3533 may be selected for the integrated event record.  In one or more embodiments, these selected frames may be a subset of the total media captures available, because the event analyzer 3520 may curate the media captures to focus on specific periods of time (or specific media captures) that illustrate an event or that illustrate specific activities of interest.”

accessing a unique identifier of the corresponding instance of the subject (
[0047], “an identifier coupled with the at least one motion capture sensor or the user or the piece of equipment.  In one or more embodiments, the identifier may include a team and jersey number or student identifier number or license number or any other identifier that enables relatively unique identification of a particular event from a particular user or piece of equipment.”, 
[0058], “The identifier for example may originate from an RFID tag on each golf club, or optionally may include a serial number or other identifier associated with motion capture elements associated with a golf club”, 
Fig 1B, [0165]-[0166], [0234]); 

storing the one or more sensor streams (Fig 1B); and 
storing a data set mapped to the unique identifier of the corresponding instance of the subject, wherein the data set includes the artificial intelligence determined one or more indicators of at least one of one or more cycles, one of one or more processes, one or more actions, one or more sequences, and one or more objects, and one or more parameters indexed to corresponding portions of the one or more video frame streams for the corresponding instance of the subject associated with the current cycle (
Fig 1B, [0004], [0011], “motion analysis, for example using at least two cameras to capture three-dimensional points of movement associated with an athlete (subject)”, [0166], “Data mining is then performed on a large data set associated with any number of users and their specific characteristics and performance parameters.”).
[0039], “the computer may determine a matching set of synchronized event videos that have values associated with the metric that pass the selection criteria, and display the matching set of synchronized event videos or corresponding thumbnails thereof along with the value associated with the metric for each of the matching set of synchronized event videos or the corresponding thumbnails.”
[0166], “Data mining is then performed on a large data set associated with any number of users and their specific characteristics and performance parameters.  For example, in a golf embodiment of the invention, a club ID is obtained from the golf club and a shot is detected by the motion capture element.  Mobile computer 101 stores images/video of the user and receives the motion capture data for the events/hits/shots/motion and the location of the event on the course and subsequent shots and determines any parameters for each event, such as distance or speed at the time of the event and then performs any local analysis and display performance data on the mobile device.”
[0247], “the computer may determine a matching set of synchronized event videos that have values associated with the metric that pass the selection criteria, and display the matching set of synchronized event videos or corresponding thumbnails thereof along with the value associated with the metric for each of the matching set of synchronized event videos or the corresponding thumbnails.”

13.	Regarding claim 2, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the one or more sensor streams are received from one or more stations (Fig 1).14.	Regarding claim 3, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the subject comprises an article manufacture, health care service, a warehouse transaction, a shipping transaction, or a retail transaction (Fig 1, 1B).15.	Regarding claim 5, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the unique identifier is generated using an algorithm based on the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters for the corresponding instance of the subject (
([0004], “enables intelligent synchronization and transfer of curated event videos, i.e., generally concise event videos, synchronized with motion data from motion capture sensor(s) coupled with a user or piece of equipment.”
Fig 1B, [0022], [0054], “Many methods may be applied to the data to discover new patterns (cycle, event, indication) including statistical analysis, neural networks and artificial intelligence for example.”, 
[0023], “Video and other media describing an event (indication) may be obtained from a server, such as a social media site.  Enables near real-time alteration of camera parameters during an event determined by the motion capture sensor, and alteration of playback parameters and special effects for synchronized event videos.” [0062], real time capture. [0194], [0284], “In addition, the video or other media such as text, audio or image data, may be trimmed automatically on the various computers in the system in real-time in post processing to discard non-event related video.”).)
16.	Regarding claim 6, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters can include the unique identifier of the corresponding instance of the subject (
[0047], “an identifier coupled with the at least one motion capture sensor or the user or the piece of equipment.  In one or more embodiments, the identifier may include a team and jersey number or student identifier number or license number or any other identifier that enables relatively unique identification of a particular event from a particular user or piece of equipment.”, 
[0058], “The identifier for example may originate from an RFID tag on each golf club, or optionally may include a serial number or other identifier associated with motion capture elements associated with a golf club”, 
Fig 1B, [0165]-[0166], [0234]).

17.	Regarding claim 7, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the unique identifier comprises a serial number, a patient identifier, a tracking number, or a purchase order of the corresponding instance of the subject ([0047], [0165]).18.	Regarding claim 8, Kaps teach the invention as claimed in claim 1 above and further teaches wherein the one or more indicators of at least one of one or more cycles, one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters are indexed to corresponding portions of the one or more sensor streams by corresponding time stamps (Fig 1B).19.	Regarding claim 9, Kaps teach the invention as claimed in claim 1 above and further teaches receiving one or more given indicators; 
accessing one or more given data sets corresponding to one or more instance of a subject based on the one or more given indicators, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more video frame streams; 
accessing the corresponding portions of the one or more video frame streams indexed by the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the one or more given data sets: and 
outputting the corresponding portions of the one or more sensor streams including the one or more video frame streams and the corresponding one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters for the corresponding one or more instances of the subject (Fig 1B).

20.	Regarding claims 10-14, those claims recite one or more non-transitory computer device readable storage mediums storing instructions performs the method of claims 1-3 and 5-9 and are rejected under the same rationale.

21.	Regarding claims 15-22, those claims recite a system performing the method of claims 1-3 and 5-9 and are rejected under the same rationale.

22.        Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Kaps et al (US 20170262697 A1) hereinafter as Kaps in view of Botelho et al (US 20150363438 A1) hereinafter as Botelho.

23.	Regarding claim 4, Kaps teach the invention as claimed in claim 1 above and based on the applicant instant specification: 
[0073], “the one or more streams of sensor data can be stored utilizing block chaining. The blockchaining can be applied across the cycles, sensor streams, stations, supply chain and or the like. The blockchaining can include calculating a cryptographic hash based on blocks of the data sets and or blocks of the streams of sensor data. The data sets, streams of sensor data and the cryptographic hash can be stored in one or more data structures in a distributed network.”
[0098], “The data set and the corresponding portions of one or more sensor streams can be blockchained to protect the integrity of the data. The blockchaining can be applied across the cycles, sensor streams, stations, supply chain and or the like.”

Botelho explicitly teaches wherein the storing the one or more sensor streams and the data set comprises blockchaining the one or more sensor streams and the data set (Fig 2, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of blockchaining the one or more sensor streams and the data set suggested in Botelho’s system into Kaps system and by incorporating Botelho into Kaps system because all system are related to storage system would Efficiently estimating compression ratio in a deduplicating file system.

Respond to Amendments and Arguments
24.       Applicant’s 35 U.S.C. § 103 arguments on claims 1-22 has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169